DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

After Final Response Under 37 CFR 1.116
The response filed on 1/27/21 under 37 CFR 1.116, in reply to the final rejection, has been considered. 

Claim Status
Claims 1-155, 165-168, 177, 190, and 193 are cancelled. Claims 156-164, 169-176, 178-189, 191-192, and 194-200 are pending. Claims 156-164, 169-176, 178-189, 191-192, and 194-200 are currently under consideration for patentability under 37 CFR 1.104.

Terminal Disclaimer
The terminal disclaimer filed on 1/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,382,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Withdrawn
The rejection of claims 156-164, 169-176, 178-189, 191-192, and 194-200 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,382,318 is withdrawn in light of the Terminal Disclaimer filed 1/27/21.

Conclusion
Claims 156-164, 169-176, 178-189, 191-192, and 194-200 are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/25/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645